DETAILED ACTION
The present application is a continuation of U.S. Application No. 16/721,746 (now issued as U.S. Patent 10,936,190), which is a continuation of U.S. Application No. 15/979,357 (now issued as U.S. Patent No. 10,521,109), which is a continuation of U.S. Application No. 15/432,746 (now issued as U.S. Patent No. 9,971,502), which is a continuation of U.S. Application No. 15/197,704 (now issued as U.S. Patent No. 9,690,481), which is a continuation of U.S. Application No. 14,171,680 (now issued as U.S. Patent No. 9,389,712), which is a continuation of U.S. Application No. 12/042,318 (now issued as U.S. Panted No. 8,645,827).  

The Preliminary Amendment filed on 02/25/2022 has been received.  Claims 1-20 as amended are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 6-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 8,645,827 (hereinafter “Patent1”) in view of Kim U.S. Publication 2008/0174568.   Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent1, in view of Kim.  
Patent1 teaches all of the limitations of the Instant Application, except wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at a position of the touch input.   Kim teaches a multi-touch device (device shown in Figure 1 capable of receiving multiple touches) (Kim: paragraphs [0020]-[0021]) similar to that of Patent1.  In addition, Kim also teaches wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at a position of the touch input (touch event data includes the number of times a point is touched) (Kim: paragraphs [0020] and [0122]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent1’s method for sending the touch event data structure to the software element associated with the touch event to include the tap count touch event data taught by Kim.  One would have been motivated to make such a combination in order to allow the user to easily and conveniently execute different applications depending on the number of times the screen is touched (Kim: paragraph [0122]).

Claims 4-5 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 8,645,827 (hereinafter “Patent1”) in view of Kim U.S. Publication 2008/0174568, as applied to claims 1 and 10 above, and further in view of Conzola U.S. Publication 2002/0130847.   
The combination of Patent1 and Kim teaches all of the limitations as applied to claims 1 and 10 above.  Conzola teaches transmitting a touch event data structure to a software application (a software tool receives data regarding a touch input) (Conzola: paragraphs [0003] and [0021]) similar that of the combination of Patent1 and Kim.  In addition, Conzola also teaches wherein the touch event data structure includes a time stamp that indicates a time to which the touch event relates (the data for the touch input includes touch coordinates along with a time stamp of the touch input) (Conzola: Abstract; paragraphs [0003] and [0021]; Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch event data structure taught by the combination of Patent1 and Kim to include the timestamp information taught by Conzola.  One would have been motivated to make such a combination in order to provide a tool that allows applications to automatically collect a variety of data describing a user’s interaction with the touch screen (Conzola: paragraph [0002]). 


Claims 1-3, 6-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,389,712 (hereinafter “Patent2”) in view of Kim U.S. Publication 2008/0174568.   Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent2, in view of Kim.  
Patent2 teaches all of the limitations of the Instant Application, except wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at a position of the touch input.   Kim teaches a multi-touch device (device shown in Figure 1 capable of receiving multiple touches) (Kim: paragraphs [0020]-[0021]) similar to that of Patent2.  In addition, Kim also teaches wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at a position of the touch input (touch event data includes the number of times a point is touched) (Kim: paragraphs [0020] and [0122]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent2’s method for sending the touch event data structure to the software element associated with the touch event to include the tap count touch event data taught by Kim.  One would have been motivated to make such a combination in order to allow the user to easily and conveniently execute different applications depending on the number of times the screen is touched (Kim: paragraph [0122]).

Claims 4-5 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,389,712 (hereinafter “Patent2”) in view of Kim U.S. Publication 2008/0174568, as applied to claims 1 and 10 above, and further in view of Conzola U.S. Publication 2002/0130847.   
The combination of Patent2 and Kim teaches all of the limitations as applied to claims 1 and 10 above.  Conzola teaches transmitting a touch event data structure to a software application (a software tool receives data regarding a touch input) (Conzola: paragraphs [0003] and [0021]) similar that of the combination of Patent2 and Kim.  In addition, Conzola also teaches wherein the touch event data structure includes a time stamp that indicates a time to which the touch event relates (the data for the touch input includes touch coordinates along with a time stamp of the touch input) (Conzola: Abstract; paragraphs [0003] and [0021]; Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch event data structure taught by the combination of Patent2 and Kim to include the timestamp information taught by Conzola.  One would have been motivated to make such a combination in order to provide a tool that allows applications to automatically collect a variety of data describing a user’s interaction with the touch screen (Conzola: paragraph [0002]). 


Claims 1-3, 6-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,690,481 (hereinafter “Patent3”) in view of Kim U.S. Publication 2008/0174568.   Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent3, in view of Kim.  
Patent3 teaches all of the limitations of the Instant Application, except wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at a position of the touch input.   Kim teaches a multi-touch device (device shown in Figure 1 capable of receiving multiple touches) (Kim: paragraphs [0020]-[0021]) similar to that of Patent3.  In addition, Kim also teaches wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at a position of the touch input (touch event data includes the number of times a point is touched) (Kim: paragraphs [0020] and [0122]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent3’s method for sending the touch event data structure to the software element associated with the touch event to include the tap count touch event data taught by Kim.  One would have been motivated to make such a combination in order to allow the user to easily and conveniently execute different applications depending on the number of times the screen is touched (Kim: paragraph [0122]).

Claims 4-5 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,690,481 (hereinafter “Patent3”) in view of Kim U.S. Publication 2008/0174568, as applied to claims 1 and 10 above, and further in view of Conzola U.S. Publication 2002/0130847.   
The combination of Patent3 and Kim teaches all of the limitations as applied to claims 1 and 10 above.  Conzola teaches transmitting a touch event data structure to a software application (a software tool receives data regarding a touch input) (Conzola: paragraphs [0003] and [0021]) similar that of the combination of Patent3 and Kim.  In addition, Conzola also teaches wherein the touch event data structure includes a time stamp that indicates a time to which the touch event relates (the data for the touch input includes touch coordinates along with a time stamp of the touch input) (Conzola: Abstract; paragraphs [0003] and [0021]; Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch event data structure taught by the combination of Patent3 and Kim to include the timestamp information taught by Conzola.  One would have been motivated to make such a combination in order to provide a tool that allows applications to automatically collect a variety of data describing a user’s interaction with the touch screen (Conzola: paragraph [0002]). 


Claims 1-3, 5-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,971,502 (hereinafter “Patent4”) in view of Kim U.S. Publication 2008/0174568.   Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent4, in view of Kim.  
Patent4 teaches all of the limitations of the Instant Application, except wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at a position of the touch input.   Kim teaches a multi-touch device (device shown in Figure 1 capable of receiving multiple touches) (Kim: paragraphs [0020]-[0021]) similar to that of Patent4.  In addition, Kim also teaches wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at a position of the touch input (touch event data includes the number of times a point is touched) (Kim: paragraphs [0020] and [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent4’s method for sending the touch event data structure to the software element associated with the touch event to include the tap count touch event data taught by Kim.  One would have been motivated to make such a combination in order to allow the user to easily and conveniently execute different applications depending on the number of times the screen is touched (Kim: paragraph [0122]).

Claims 4 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,971,502 (hereinafter “Patent4”) in view of Kim U.S. Publication 2008/0174568, as applied to claims 1 and 10 above, and further in view of Conzola U.S. Publication 2002/0130847.   
The combination of Patent4 and Kim teaches all of the limitations as applied to claims 1 and 10 above.  Conzola teaches transmitting a touch event data structure to a software application (a software tool receives data regarding a touch input) (Conzola: paragraphs [0003] and [0021]) similar that of the combination of Patent4 and Kim.  In addition, Conzola also teaches wherein the touch event data structure includes a time stamp that indicates a time to which the touch event relates (the data for the touch input includes touch coordinates along with a time stamp of the touch input) (Conzola: Abstract; paragraphs [0003] and [0021]; Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch event data structure taught by the combination of Patent4 and Kim to include the timestamp information taught by Conzola.  One would have been motivated to make such a combination in order to provide a tool that allows applications to automatically collect a variety of data describing a user’s interaction with the touch screen (Conzola: paragraph [0002]). 


Claims 1-4, 6-7, 10-13, 15-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,521,109 (hereinafter “Patent5”).   Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent5.  

Claims 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,521,109 (hereinafter “Patent5”), as applied to claims 1 and 10 above, in view of Conzola U.S. Publication 2002/0130847.
Patent5 teaches all of the limitations of the Instant Application, except transmitting multiple touch event data structures that describe the touch input at different respective points in time.   Conzola teaches transmitting a touch event data structure to a software application (a software tool receives data regarding a touch input) (Conzola: paragraphs [0003] and [0021]) similar that of similar to that of Patent5.  In addition, Conzola also teaches transmitting multiple touch event data structures that describes the touch input at different respective points in time (the touch event data can describe touches for a specific point in time or all touches from a user) (Conzola: paragraphs [0003] and [0013]-[0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent5’s method of describing the touch input at a respective point in time to include the touch input at different respective points in time, as taught by Conzola.  One would have been motivated to make such a combination in order to provide a tool that allows applications to automatically collect a history of data describing a user’s interaction with the touch screen (Conzola: paragraph [0002]). 

Claims 8-9 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,521,109 (hereinafter “Patent5”), as applied to claims 1 and 10 above, in view of Kim U.S. Publication 2008/0174568.   
Patent5 teaches all of the limitations of the Instant Application, except wherein the tap count is incremented.   Kim teaches a multi-touch device (device shown in Figure 1 capable of receiving multiple touches) (Kim: paragraphs [0020]-[0021]) similar to that of Patent5.  In addition, Kim also teaches wherein the tap count is incremented (incrementing the touch from 1 to 2 and executing a corresponding application based on the number of touches) (Kim: paragraphs [0101]-[0103]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tap count field taught by Patent5 to include incrementing the tap count, as taught by Kim.  One would have been motivated to make such a combination in order to allow the user to easily and conveniently execute different applications depending on the number of times the screen is touched (Kim: paragraph [0122]).


Claims 1-3, 6-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,936,190 (hereinafter “Patent6”) in view of Kim U.S. Publication 2008/0174568.   Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent6, in view of Kim.  
Patent6 teaches all of the limitations of the Instant Application, except wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at a position of the touch input.   Kim teaches a multi-touch device (device shown in Figure 1 capable of receiving multiple touches) (Kim: paragraphs [0020]-[0021]) similar to that of Patent6.  In addition, Kim also teaches wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at a position of the touch input (touch event data includes the number of times a point is touched) (Kim: paragraphs [0020] and [0122]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent6’s method for sending the touch event data structure to the software element associated with the touch event to include the tap count touch event data taught by Kim.  One would have been motivated to make such a combination in order to allow the user to easily and conveniently execute different applications depending on the number of times the screen is touched (Kim: paragraph [0122]).

Claims 4-5 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,936,190 (hereinafter “Patent6”) in view of Kim U.S. Publication 2008/0174568, as applied to claims 1 and 10 above, and further in view of Conzola U.S. Publication 2002/0130847.   
The combination of Patent6 and Kim teaches all of the limitations as applied to claims 1 and 10 above.  Conzola teaches transmitting a touch event data structure to a software application (a software tool receives data regarding a touch input) (Conzola: paragraphs [0003] and [0021]) similar that of the combination of Patent6 and Kim.  In addition, Conzola also teaches wherein the touch event data structure includes a time stamp that indicates a time to which the touch event relates (the data for the touch input includes touch coordinates along with a time stamp of the touch input) (Conzola: Abstract; paragraphs [0003] and [0021]; Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch event data structure taught by the combination of Patent6 and Kim to include the timestamp information taught by Conzola.  One would have been motivated to make such a combination in order to provide a tool that allows applications to automatically collect a variety of data describing a user’s interaction with the touch screen (Conzola: paragraph [0002]). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer readable storage medium” is not defined in the Specification.  Absent a definition, “computer readable storage medium” could be interpreted to include transitory medium, i.e. propagation signals.  A signal does not fall within at least one of the four categories of patent eligible subject matter.  Therefore, claims 19-20 are non-statutory.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim U.S. Publication 2008/0174568.

Referring to claim 1, Kim teaches a method, comprising:
at a multi-touch device with a display and a multi-touch panel (device shown in Figure 1 capable of receiving multiple touches) (paragraphs [0020]-[0021]):
displaying a user interface on the display (for example, Figure 24 shows the display of a user interface) (paragraph [0111]);
detecting a touch input on the multi-touch panel at a position corresponding to a respective portion of the user interface (detecting user touch input at a point in a first area on the screen) (paragraphs [0103]-[0106] and [0114]); and
in response to detecting the touch input, transmitting, to a software application for the respective portion of the user interface, a touch event data structure that describes the touch input (in response to touching a point in the first area, the touch event causes an application associated with the first area to be executed; for example, the input information can be sent to a specific application capable of processing the input information) (paragraphs [0008], [0015], [0062]-[0064] and [0075]), wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at the position of the touch input (touch event data includes the number of times a point is touched) (paragraphs [0020] and [0122]). 

Referring to claim 2, Kim teaches the method of claim 1, wherein the tap count indicates that multiple taps have been detected at a same location (the screen is touched N times within a predetermined time, where N is an integer larger than 1) (paragraphs [0020]-[0021]).

Referring to claim 3, Kim teaches the method of claim 1, wherein the touch event data structures includes location information indicating one or more positions of the touch input (location information such as one point or multiple points touched) (paragraphs [0020]-[0021] and [0104]-[0106]).

Referring to claim 6, Kim teaches the method of claim 1, wherein the touch event data structure includes a phase field that indicates a current phase of the touch input (touch event data structure can include other information such as whether the touch input provides a character or a number) (paragraphs [0060]-[0064] and [0073]-[0075]).

Referring to claim 7, Kim teaches the method of claim 1, wherein the tap count indicates how many taps have been sequentially performed at the position of the touch input within a certain amount of time (the screen is touched N times within a predetermined time, where N is an integer larger than 1) (paragraphs [0020]-[0021]).

Referring to claim 8, Kim teaches the method of claim 1, wherein the tap count is incremented and provided to the software application by an application programming interface (incrementing the touch from 1 to 2 and executing a corresponding application based on the number of touches) (paragraphs [0101]-[0103]).

Referring to claim 9, Kim teaches the method of claim 1, wherein the user interface includes a first view that includes a second view nested within the first view (as shown in Figure 23A for example, the second view 89a is nested within the first view 12, i.e. the background) (paragraphs [0109]), and wherein, for a touch input that occurs at a position corresponding to the first view and the second view, the touch event data structure is sent to the second view includes within the first view (when the user touches the point corresponding to 89a on the background, the touch input causes the application corresponding to the second view 89a to be executed/opened) (paragraphs [0108][0109]). 

Referring to claim 10, Kim teaches a multi-touch device, comprising a processor, memory, a display, and a multi-touch panel (device shown in Figure 1 capable of receiving multiple touches) (paragraphs [0020]-[0021]), the memory storing one or more instructions for:
displaying a user interface on the display (for example, Figure 24 shows the display of a user interface) (paragraph [0111]);
detecting a touch input on the multi-touch panel at a position corresponding to a respective portion of the user interface (detecting user touch input at a point in a first area on the screen) (paragraphs [0103]-[0106] and [0114]); and
in response to detecting the touch input, transmitting, to a software application for the respective portion of the user interface, a touch event data structure that describes the touch input (in response to touching a point in the first area, the touch event causes an application associated with the first area to be executed; for example, the input information can be sent to a specific application capable of processing the input information) (paragraphs [0008], [0015], [0062]-[0064] and [0075]), wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at the position of the touch input (touch event data includes the number of times a point is touched) (paragraphs [0020] and [0122]). 

Referring to claim 11, Kim teaches the multi-touch device of claim 10, wherein the tap count indicates that multiple taps have been detected at a same location (the screen is touched N times within a predetermined time, where N is an integer larger than 1) (paragraphs [0020]-[0021]).

Referring to claim 12, Kim teaches the multi-touch device of claim 10, wherein the touch event data structures includes location information indicating one or more positions of the touch input (location information such as one point or multiple points touched) (paragraphs [0020]-[0021] and [0104]-[0106]).

Referring to claim 15, Kim teaches the multi-touch device of claim 10, wherein the touch event data structure includes a phase field that indicates a current phase of the touch input (touch event data structure can include other information such as whether the touch input provides a character or a number) (paragraphs [0060]-[0064] and [0073]-[0075]).

Referring to claims 16, Kim teaches the multi-touch device of claim 10, wherein the tap count indicates how many taps have been sequentially performed at the position of the touch input within a certain amount of time (the screen is touched N times within a predetermined time, where N is an integer larger than 1) (paragraphs [0020]-[0021]).

Referring to claim 17, Kim teaches the multi-touch device of claim 10, wherein the tap count is incremented and provided to the software application by an application programming interface (incrementing the touch from 1 to 2 and executing a corresponding application based on the number of touches) (paragraphs [0101]-[0103]).

Referring to claim 18, Kim teaches the multi-touch device of claim 10, wherein the user interface includes a first view that includes a second view nested within the first view (as shown in Figure 23A for example, the second view 89a is nested within the first view 12, i.e. the background) (paragraphs [0109]), and wherein, for a touch input that occurs at a position corresponding to the first view and the second view, the touch event data structure is sent to the second view includes within the first view (when the user touches the point corresponding to 89a on the background, the touch input causes the application corresponding to the second view 89a to be executed/opened) (paragraphs [0108][0109]). 

Referring to claim 19, Kim teaches a computer readable storage medium, storing one or more programs for execution by a multi-touch device with a display and a multi-touch panel (device shown in Figure 1 capable of receiving multiple touches) (paragraphs [0020]-[0021]), the one or more programs including instructions for:
displaying a user interface on the display (for example, Figure 24 shows the display of a user interface) (paragraph [0111]);
detecting a touch input on the multi-touch panel at a position corresponding to a respective portion of the user interface (detecting user touch input at a point in a first area on the screen) (paragraphs [0103]-[0106] and [0114]); and
in response to detecting the touch input, transmitting, to a software application for the respective portion of the user interface, a touch event data structure that describes the touch input (in response to touching a point in the first area, the touch event causes an application associated with the first area to be executed; for example, the input information can be sent to a specific application capable of processing the input information) (paragraphs [0008], [0015], [0062]-[0064] and [0075]), wherein the touch event data structure includes a tap count field that indicates a tap count comprising a count of how many taps have been sequentially performed at the position of the touch input (touch event data includes the number of times a point is touched) (paragraphs [0020] and [0122]). 

Referring to claim 20, Kim teaches the computer readable storage medium of claim 19, wherein the tap count indicates that multiple taps have been detected at a same location (the screen is touched N times within a predetermined time, where N is an integer larger than 1) (paragraphs [0020]-[0021]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S. Publication 2008/0174568, as applied to claims 1 and 10 above, and further in view of Conzola U.S. Publication 2002/0130847.

Referring to claims 4 and 13, Kim teaches all of the limitations as applied to claims 1 and 10 above.  Conzola teaches transmitting a touch event data structure to a software application (a software tool receives data regarding a touch input) (Conzola: paragraphs [0003] and [0021]) similar that of Kim.  In addition, Conzola also teaches wherein the touch event data structure includes a time stamp that indicates a time to which the touch event relates (the data for the touch input includes touch coordinates along with a time stamp of the touch input) (Conzola: Abstract; paragraphs [0003] and [0021]; Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch event data structure taught by Kim to include the timestamp information taught by Conzola.  One would have been motivated to make such a combination in order to provide a tool that allows applications to automatically collect a variety of data describing a user’s interaction with the touch screen (Conzola: paragraph [0002]). 

Referring to claims 5 and 14, Kim, as modified by Conzola, teaches wherein the touch event data structure describes the touch input at a respective point in time, and the method includes transmitting multiple touch event data structures that describes the touch input at different respective points in time (the touch event data can describe touches for a specific point in time or all touches from a user) (Conzola: paragraphs [0003] and [0013]-[0019]).

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The document cited therein teach a similar method of incrementing a tap count associated with a portion of the user interface corresponding to the touch input.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 10:30am-2:30pm, Wednesday 9-1pm, Thursday 9am-1pm, Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173

/TING Z LEE/Primary Examiner, Art Unit 2173